Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/01/2021 have been fully considered but they are not persuasive. 
With regards to claim 1, applicant specifically argues that Iwakiri and Nakamura fail to disclose or suggest two scintillator layers having differing thicknesses, as recited in claim 1. Further, Iwakiri and Nakamura fail to disclose or suggest that the main components of the two scintillator layers are an organic material, as recited in claim 1.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the thickness, Iwakiri discloses thicknesses as claimed wherein a thickness of the second scintillator is larger than a thickness of the first scintillator, See [0042] [0173] [0160] – [0180].
Regarding the layers being of the organic type, Nakamura disclose scintillators of the organic type improve beta detection, see [0022] [0026] [0137].
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Combining both references would teach the type of materials in combination with the specific thicknesses of the scintillators as claimed and would be realized. As such, the previous rejection stands as proper. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 8 and 12 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwakiri et al. (US Pub. No. 2013/0126743 A1) in view of Nakamura (US Pub. No. 2010/0308225 A1).
With regards to claim 1, Iwakiri discloses a radiation detector comprising a first scintillator 502 to convert beta rays into first scintillation light; a second scintillator 504 to convert the beta rays into second scintillation light; a first photoelectric conversion layer 506, provided between the first scintillator 502 and the second scintillator 504, to convert the first scintillation light into electric charges; and a second photoelectric conversion layer 510, provided between the first photoelectric conversion layer 506 and the second scintillator 504, to convert the second scintillation light into electric charges, wherein the first photoelectric conversion layer 506, and the second photoelectric conversion layer 510 are each formed with an organic material, and a thickness of the 
Iwakiri fails to expressly disclose the first scintillator 502 and the second scintillator 504 are of the organic material as a main component. Nakamura disclose scintillators of the organic type improve beta detection [0022] [0026] [0137]. In view of the utility, to improve the beta detection, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Iwakiri to include the teachings such as that taught by Nakamura.  
With regards to claim 3, Iwakiri modified discloses the claimed invention according to claim 1 but fails to expressly disclose the thickness of the first scintillator is equal to or larger than 0.1 mm and equal to or smaller than 0.9 mm, and the thickness of the second scintillator is equal to or larger than 1 mm and equal to or smaller than 4 mm. Notice that prior art which teaches a range within, overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity”, see MPEP 2131.03. 
Nakamura discloses during the rapid radiation exposure, by changing the "thickness" of the organic scintillator to comply with the energy region to be measured, the beta ray reconstruction method can be used in a wide energy region [0096]. It is important to determine the number of laminated layers or the thickness of each layer considering the energy of the beta rays so that particles are continuously made incident on the fluorescent screen [0129]. Nakamura discloses using a 4mm-thick scintillator and a 1mm or less scintillator and a two layer combination of 1 cm and 0.5 cm [0123] [0130].

With regards to claim 5, Nakamura discloses the thickness of the scintillator comply with the energy region to be measured, in this instance beta rays [0096].
With regards to claim 7, Iwakiri discloses the claimed invention according to claim 1, absent some degree of criticality, the recitations of the claimed densities of the 1st and 2nd photoelectric conversion layers as claimed is no more than an obvious matter of design choice involving routine skill of the art. The examiner takes Official Notice that photoelectric conversion layers with the claimed densities is well known and conventional in the radiation arts in order to improve sensitivities. As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Iwaki to include what is well known and conventionally in order to improve the detectors sensitivity as needed. 
With regards to claim 8, Iwakiri modified discloses the first photoelectric conversion layer 54 is arranged between a first electrode layer 50 and a second electrode layer 52, and the second photoelectric conversion layer 64 is arranged between a third electrode layer 60 and a fourth electrode layer 62 (Figure 5) [0166] [0167].
With regards to claim 12, Iwakiri modified discloses the claimed invention according to claim 1 but fails to expressly disclose a calculation unit to calculate, as an 
In view of the utility, to improve the feedback to the user, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Iwakiri to include the teachings such as that is well known.  
With regards to claims 13 -15, Iwakiri discloses the claimed limitations according to claim 1 and fails to expressly the scintillators are the same, densities are also the same and a thickness ration as claimed. Notice that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Notice the examiner takes Official Notice that it is well known to have multiple scintillators with either the same scintillator, densities that are the same or thickness ratios as claimed depending on the needs of 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the claimed missing limitations, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to include such teachings as that is well known because since it has been held that adjustability, where needed, involves only routine skill in the art.  One would have been motivated to make these adjustments as claimed for the purpose of increasing sensitivity. 
With regards to claim 16, Iwakiri discloses that the first photoelectric conversion layer 324, the second photoelectric conversion layer 326 and a scintillator layer 328 have a different arrangement but are equipped with the same structures as the first photoelectric conversion layer 30, the second photoelectric conversion layer 34 and the scintillator layer 24. Iwakiri fails to expressly disclose each photoelectric layer have bulk hetero-junction structure. Notice that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Notice the examiner takes Official Notice that it is well known to have said layers of the bulk hetero-junction type .It would have been obvious to one having ordinary skill in the art at the time the invention was made to include said layers of the bulk hetero-junction type, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to include .
Claims 2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwakiri and Nakamura in view of Akers et al. (US Pub. No. 2014/0001365 A1).
With regards to claims 2 and 4, Iwakiri modified discloses the claimed invention according to claim 1 but fails to expressly disclose the beta rays are emitted from radioactive materials of a plurality of types, wherein the beta rays are emitted from Sr-90 and Cs-137. Akers discloses a radiation detector wherein beta radiation sources includes the claimed sources are detected (Table 1) [0007] - [0009], [0025] [0029]. In view of the utility, to improve the beta detection to include a plurality of sources, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Iwakiri to include the teachings such as that taught by Akers.  Notice that Akers discloses the thickness of the scintillator comply with the energy region to be measured, in this instance beta rays [0032].
With regards to claim 6, Iwakiri modified discloses the claimed invention according to claim 1 but fails to expressly disclose the claimed densities of the scintillators. Akers discloses a radiation wherein the claimed densities are as claimed in order to meet energy and time constant application needs [0035] [0037]. In view of the utility, to improve the beta detection with the appropriate energy and time constants, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Iwakiri to include the teachings such as that taught by Akers.  
s 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwakiri and Nakamura in view of Tokioka et al. (US Patent 8,766,085 B2).
With regards to claims 9 and 10, Iwakiri modified discloses the claimed invention according to claim 8 but fails to expressly disclose wherein the first electrode layer is arranged between the first scintillator and the first photoelectric conversion layer, transmits at least a part of the beta rays, and transmits at least a part of the first scintillation light, and the second electrode layer is arranged between the first photoelectric conversion layer and the second photoelectric conversion layer, transmits at least a part of the beta rays, and either reflects or transmits at least a part of the first scintillation light. Tokioka discloses a photoelectric conversion device wherein the sensor layer comprises reflective and transparent electrodes as needed depending on the particulars of the application at hand [0052] [0060] [0106] (Claim 2). 
 In view of the utility, to improve a beta stack detector with the appropriate energy or wavelength optics, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Iwakiri to include the teachings such as that taught by Tokioka.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwakiri and Nakamura in view of Tredwell et al. (US Pub. No. 2011/0303849 A1).
With regards to claim 11, Iwakiri modified discloses the claimed invention according to claim 1 but fails to expressly disclose a first reflection layer arranged on an upstream side relative to the first scintillator in an incident direction of the beta rays, transmits at least a part of the beta rays, and reflects at least a part of the first scintillation light, and a second reflection layer arranged on a downstream side relative 
 In view of the utility, to improve a beta stack detector with the appropriate energy containment, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Iwakiri to include the teachings such as that taught by Tredwell.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P PORTA/
Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/DJURA MALEVIC/Examiner, Art Unit 2884